Title: To George Washington from Robert Morris, 29 August 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 29 Augt 1782.
                  
                  I have now to address your Excellency on a Subject which cannot be more painful to you than it is to me.  I am determined to Act justly and therefore when I find that I shall be unable to pay the Contractors I will give them due Notice that they may retire in Season.  This Period is fast approaching and without the States make infinitely greater Exertions than they have hitherto done it must soon arrive.  To comprize this Matter in a short Compass.  Your Army is fed at a Dollar–for–nine Rations or three Dollars and a third per Month to feed a Soldier.  Twenty four thousand Rations per Day would therefore Amount to eighty thousand Dollars Monthly, which is more than had been paid by all the States on the first Instant.  The Object of this Letter Sir is to request that your Excellency will consider how your Army is to be subsisted or Kept together if I am obliged to disolve the Contracts.  I pray that Heaven may direct your Mind to some Mode by which we may be yet saved.  I have done all that I could and given repeated Warnings of the Consequences but it is like Preaching to the Dead.  Every Exertion I am capable of shall be continued whilst there is the least glimmering of Hope. I have the Honor to be with great Respect Sir your Excellency’s most obedient and humble Servant
                  
                     R.M.
                  
               